Case 4:21-cv-10033-JEM Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 4



                                                                    FILED BY                   D.C.
                                 UM TED STATES DISX CT COURT
                                SOW HEQN DISTRICT OF FLORD A            MA8 12 2221
                                                                         ANGEL.A E.NoBuE
                                                                        cLEnK (Jq
                                                                                w- DIs'!rcT.
                                ClvllClseNMm ber:                       s.D.oi
                                                                             c/LA.-MIAMI
                                                          -   -




        ïEvI4 zq/zpA JDA/
                        I'
                         .N
    (writethefull= /oftheplaintim
    V8.                                     ;
          7M & G VA.WYA.'KLAR NJ$.
          '



         tspAA/b-
                A K1xp zA $< zrz'zyd
        .3#:2 A 4 &-H.X.fpr >X?/Fz#/t*
    -



        /<lz
           - 1kso'z-)hzor pz zpez/e
    (W2tet:efullnameofledefenèe sinth1:case)

                COM PI,AINT UNDER TM CIW L RIGHTSACX 4:U.S.C.j19&

   1. Party Inf/rm ation
                        *

   A.Plaine : KELX'
                  R M /Z/X X XM
        Adless:6-
                W V CVXJWW YVYZV)YLf XXVJVX VYXYY
          Inmat- sonxo.:/fK*/ 9#z/
          re. of.s- :-zfis  -      m ou incluo dayx monx pw - t. a d.R.cix es.2)
          (Writeyoc nlmeyaddmssandprie l
                                       'nmye number,ifapplicable)
   'VS.

   s.oefen- t:39* .94** * 44 oeren- t:sbywxlskttht ZAY FA M#tkz.
     omcialposiuon: XXFY      omcialposiuon: ZA* SZX AI
     placeorw lom ent. @A k w elaceofsmplom -t:1( Iv&oT FL.
        tW ritelefull'mmeofeachdefendant oë cialpœ itionandplaceofemplom O t Atïch a
        se a tepageifyouneu additionalspaceforaddiûonaldefO e l.)
Case 4:21-cv-10033-JEM Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 4




      H .Sl tem entofClalm

      Brieiy delcdbethtfe ofyourcue.DegcriG how eachdefendR tiginvolved,mamegofotlze
      m rsonghivolvc snd dategandplaces. Eachclaim ghouldbegtatH in sgeparatelynum b= d
      N aF ap:.Plœ eugeshortand ple m te= ts,wi* o sto#ely numlw edpav pa indicating
      whytheRligf> uested louldbegrane .DonotW udelegd aq11- 1 orciteœ esorgtatuteg.
      Aec
       z 'szx
          hgdi#onal ages,ifnxessary.
                   ep4 ,a sp ?     -. cpJs .+ ,*> czz: ovrw
                             xvsz/ .
      'PrF&rAJ/                 s '
                                  XJA C z'
                                         /drzg:V/7P#A/ -?/GVMWX /'
                                                                 #.
        w ss1 zà g/prz- pA/dr'/& //4 vr? z: pvtirprl aA /4                     -



      YSZIA/./Cppsp wy lrox'x< jtizrtxcçAnlvszà' ûork- z'w zrpaé
       ppAsr/-7/*2 # rr/.rWcr''.'
                            '
                                /D vrvfLft-ndrt/.A(#J'X r'
                                                         p # /(At-
      XN c frzrj trb/zrzx: Af J///zfz/evp/dpzzraf/yl I z'k- - #Jz1ç                    ,


     A pAgs.za> - Y v - - l/pcAAz/p lsze dhap ipw* w
     s zs- zs. ,p vxlsxy'
                        lAs zplfrsl'p #t=I8Zï:Lt?
                                                - r oors >                                             's
     Afrea.z'ro t*t'n?/> r?f5.%- .9% //r'N&&>>A?a7$d&p>
     vtrftovryobhlcçnhyrtenu'
                            t*- #û# J#rX> 4LA F4.:J8/#O &:Ar1'
      H L RellefRequeste

      BrieGy statew% tyou > M uestiagA m theCourt(whatdoyouw= tltCourttodo).Donot
      include legalargum entsordtecu esorm tutes.Attach additionalpagœ , ifneces:e .
      J-M /érp ?DXF< # A #.& AgJ> /(l8#A/
                                     .- JAIUXPJX1T8
                                                  *f-J'K f'DX D -                                ..-
                   j:
                    ,                                                                      ''
                                                                                            --
         AiL l , 'opvb-
                      x)KtM Jpl8A AJ/J                             A/p p4z
                                                                         - tAhzfb-gp y/kzx
               J7#otl
                    chos AA AL,CO/AZA/
                                     A:/-                         o+t tl#czl.tt-l
                                                                                r'
                                                                                 Ay
        & 7J Jr- rrk *hi,b 5JX-b'tp         .5:zlzc'
                                                   4* kz8 çv- p-
      gw lssxcoztxAm zà/zc//prlzl/r%œ.r'
                                       A< <3p-zk/. bkv-FlxvtrHxp
     ///vs-x, ' r 'roAsn p ' /4 r; s - ./ef- rzpz-z'xszzz4a/zopa
    vpx'
       -r
        -Y ,
           < ôtytxz'
                   n?rwkcy'
                          v rzcyt:zw 6:';h4n-:w +vx)!stAn                 ..


     4#3êV Y SGQ,v pr//r-
                       y p tb/+=z-
                                 //'pZJyrà -civct c'
                                                   /mf
                                                     vzzrA '
                                                           z-
     I
     cjzv vsizrcpsrA,
                    :c-r ?kp
                           grxArr',4 ts fAc- scoê<'r.-g, sperp & rtter
    4,,/-,,, oswy,#>)>/.'e bosm ,4zxxz//   N N rzxsskwd. zp z/crc
    AsbbtwGzo d4y :r?
               '
                       -/> A >-> /-#i'
                        ,              &/fr,
                                           X?4zNJArfbdh'Etl*'V#roA&
                                                                  yly.)..
    &A gayS- AL. KI A 4.tbwh/tnltlAs//r4bzrnzp' A 'f'4rAc&JF
                            .
Case 4:21-cv-10033-JEM Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 4




      T//Vt-W-IL -Rlfl
                     ''//
                        f'
                        >X.
                         no/A/JJ
                               *CF -J17(/è#J/'At
                                               /#'
                                                 p*1dtl
                                                      nvdrAffobM X?'               *



      A
      wrc
        ?t
         al
          vfy-%/
               #?
                A
                xa
                 ,k
                  /n
                   4cr.Mm-7Jb
                            '
                            p8
                             MO
                             AAJF
                               ,
                                rMA/v Aw
                                       dW/;
                                          'c0/*.
                                               /.
                                                /#/d/
                                                    V bs)p zp
                                                            sx
                                                             Os,
                                                               to%
                                                                 vsd.4s
       Myrp#:%'
              ow:XvLp* r< ort# 718?'
                                   7ûA YïS r4 bS t* */M p#ftd
       z'dsrwfaxapae  wrx/fzzxra):A( ,% - .ee-s botewrL-'
                                                        g7argm t
                                                               iL
       XM FA/pzxtkp av pprzd brlw k nnw rt'tx'o e :a? &b#eM#/'
        '

                .

       rIY
         dsJuryD-F'
            .
                  rucp LoJ'J4z-/y#ppp
                     J'p JrWTASJA
                                     szp/dNc
                                    l/b-
                                       yp  m
                                            pz xu twgyy yA psjlgxa
                                                                 l
                                                   ' zx azxmgy-
                                                     .
                                                              zx pjgcpyrz-
                                                                         zjs#
                                                                            l@
                                                                             !j
        Aa ybud-    dingajurye ?   -   Yes   - No


                                   Siaedtbig /%     da of A /Wtr/k .20J/-
                                                             Sir stueeefPlaitdl

                          Idœla unierp- ltyofmrjury ttheforegohgi:% ceOdc= t.
                                   Execue on: t: -A -vV 4l

                                                             Signatua ofPlaintiF
Case 4:21-cv-10033-JEM Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 4




                                                                                             ',
                                 c
                                 t'                      N
                                                          mk                               ''
                                                                                            Q
                                                                                            '
                                                                                            r@%
                                                                                            1:
                                                                                               +)4..
                                                                                            Q4'-4%
                                 o
                                 k                                                           <s $
                                                                                                o7
                                                                                                 ).::
                                                                                                    zk
                                 f
                                                         Y
                                                         %                                    7gj.
                                                                                                #C
                                                                                                 .
                                                                                                 6x
                                                                                                 a.4
                                                          D'                                  kkrts s :.
                                                         *- -
                                                                                              4'
                                                                                               kat
                                                                                               h.a.t
                                                                                                  % %- tt-
                                         ljg
                                           j I
                                             zx
                                              1
                                            ! !!
                                       ,pzr
                                          @;ljdsl
                                      IëI,lI!I.
                                              3
                                      I
                                      *l
                                       'jil
                                          jl
                                           jji
                                             'IjE.           ï h ''k a cccu
                                                              tn, % o t
                                      /1 * a% c
                                              .              2:k.çY w .z
                                                                  .
                                                                        a
                                                                       c# k
                                                                          x.
                                                                                   .


                                                             T .t>G k vrtc.'z%
                                       -lj
                                         !j
                                         j-
                                           z
                                           ujjjo
                                               m
                                               .
                                               sj
                                          1 !' m
                                                             01 n4
                                                             ..
                                                                > 2.%..., -hûzk
                                                             c. t-x.qv à.
                                                                       a/
                                                                        o o
                                                                          .>,
                                             z: c            $i
                                                              s
                                                              :u
                                                               th
                                                                l$Q'o
                                                                    'Yo'Q.
                                                              % n >> cx
                                                                  N x ''
                                                                       ok %
                                                                  W mc : xjtFl .
                                                                       nb
                                                    m
                                                    Z)                e-           T                M
                                                                                                    >
                                                    C)                                              n
                                                                                                   O $
                                                                                                   N
                                                    <                                              e Z
                                                                                                     l-.I
                                                    rn                                             D ;!
                                                    O                                              e       w
                                                                                                   r #
                                                                                       # #' + :
                                                                                       c: h h
                                                                                       tn .
                                                                                       > '?':h
                                                                                          '  ç.)i'
                                                                                                 I                é.
                                                                                       + ji . )t  )i.
                                                                                           .f
                                                                                           ' .ïL' i '.'
                                                                                       .r1 C
                                                                                       1
                                                                                       <
                                                                                           !)h1él
                                                                                                ..q,
                                                                                                   1 Jt
                                                                                                      'l(l
                                                                                                         '.)6
                                                                                                            'L
                                                                                                             '.
                                                                                       -
                                                                                       N
                                                                                           jI !l
                                                                                               .'
                                                                                                i
                                                                                                l   .
                                                                                                    1 k    :
                                                                                       * + +#
